DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-6 are presented for examination.
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
3.1	Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception/not new (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 2A- Prong One
The claim(s) recite(s) a linearization identification method for a hysteresis model of piezoceramics, wherein the linearization identification method is realized based on Koopman operators, the linearization identification method comprises the following steps: 
Step I: “building a structure of the hysteresis model of the piezoceramics”; under the broadest reasonable interpretation, could reasonable fall be under a mathematical concept (see para 0029-30 and claim 2) of the specification. Similarly, Step Il: “determining parameters of the hysteresis model of the piezoceramics”; Step Ill: “obtaining a great amount of simulation data by using simulation software; Step IV”: “performing deep learning training based on the Koopman operators” are all directed to a mathematical concept, under the broadest reasonable interpretation (see Spec. para 0034-44, 47-53); and finally the further Step V: “determining a linearization model for the hysteresis model of the piezoceramics based on the Koopman operators”, under the broadest reasonable interpretation, could reasonable fall be under a mathematical concept (see spec. para 0062-70). Therefore, the claims are directed to an abstract idea (mathematical concept); and thus are clearly directed to an abstract idea, as constructed
Step 2A Prong Two
This judicial exception is not integrated into a practical application because the additional limitation, either alone or in combination, do not add anything more significantly to the judicial exception, but are mere instructions to apply the exception using a generic computer component that are well-known, routine and conventional activities previously known in the industries and therefore are not sufficient to amount to significantly more than the judicial exception (See MPEP 2106.05(d)(i-iv)) previously known in the industries and are not sufficient to amount to significantly more than the judicial exception and thus are not patent eligible under 35 USC 101.
 Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As previously discussed above with reference to the integration of abstract idea into a practical application, the additional elements of the using computer components amount to no more than mere instructions to perform the abstract, and thus are not patent eligible under 35 UJSC 101, as constructed.
3.2	Dependent claims 2-6 merely include limitations pertaining to further mathematical computation, as clearly evidenced by its mathematical recitation and the specification, similar to that already recited by the independent claim and already addressed above and thus are further not patent eligible under 35 USC 101.  
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.1	Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims “e.g. claim 1” provide for obtaining “a great amount of simulation data”; however, it is not clear how much or great an amount a simulation data being obtained and what it consists of, as intended. In fact, it is further unclear where said simulation data is obtained from or what is being simulated, as claimed; nor is it clear as to what model said deep learning is being performed on, as intended. Similar rejection applied with reference to claim 4 recitation of: “a great amount of hysteresis displacement output”. Further clarification is respectfully requested, in response to the non-final office action. 
4.2	Dependent claim 2-6 recites a number of limitations which could amount to intended use (see e.g. “so that global hysteresis is capable of being represented since a classical Preisach model hysteresis curve is capable of being divided into two parts: …, and the hysteresis model is capable of being expressed as superposition of a series of hysteresis operators …”, all of which amount to intended and it is unclear whether the claims actually perform the recited limitations. 
Claim 2 recites the limitation "the basic hysteresis operator" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Further in claim 3 “formula 1 is capable of being expressed as …” (lines 4-5); “it is capable of being known that a displacement output of a piezoelectric actuator is capable of being determined”, “so as to obtain a great amount of hysteresis displacement output”  (lines 7-8), “at the equant point voltage is capable of being obtained…” (lines 19-20). 
Further in claim 4 “weight function corresponding to the Preisach model is capable of being determined”, and “so as to better represent … “different hysteresis displacement output data is capable of being obtained” (lines 3-6), 9-11; 
furthermore, at the end of claims 4 and 5, the limitations of “i.e.” renders the claims indefinite, as it is unclear whether the limitations followings the term is part of the claimed invention; also shown at the end of claim 6. Further clarification is respectfully requested, in response to the non-final office action.    
Further in claim 5,  “the characteristic function of the Koopman operator is capable of being identified”, “they are capable of being respectively expressed through an encoding function and a decoding function” …. “so that the whole autoencoder is capable of being described by a function: w'(w(x))=r”, “mathematical characteristics are capable of being extracted” (all amount to intended use).
Claim 3 recites the limitations of: "the number of the hysteresis operators”, “the precision of the model”. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites a number of limitations (all italicized) which lack antecedent basis in the claim "the weight function” …”the Preisach model” …”the hysteresis displacement output” … “the piezoelectric actuator”, “the piezoelectric actuator” …”the same time”, “the increasing threshold and the decreasing threshold”, “the more accurate model identification”, “the increasing threshold and the decreasing threshold”. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 further made reference to equation 2, There is insufficient antecedent basis for this limitation in the claim, as the claims which claim 4 depends on does not include said equation 2.
Claim 5 recites the limitations of: "the spreading of the system”, “the identification of the nonlinear coordinate”, “the unique advantage”, “the potential space”, and “the whole autoencoder”, “the number and the width of hidden layers”. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitations of: "the number and the width of hidden layers”, “the auxiliary network”, and “the training of the autoencoder model framework”, “the maximum loss”, “the encoder, the decoder and the auxiliary network”, “the autoencoder network”, “the Preisach hysteresis model”, and “the auxiliary network”, “the parameter of the characteristic value”. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 further made reference to equation 5, There is insufficient antecedent basis for this limitation in the claim, as the claims which claim 4 depends on does not include said equation 5.
Examiner’s Notes: Due to vagueness and lack of definitions and/or clarity provided by the claims and the specification, the claims have been interpreted as best understood by the Examiner.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Mrad et al. (Dynamic Modeling of Hysteresis in Piezoceramics, 6 pages 2001), in view of Yeung et al. (Learning Deep Neural Network Representations for Koopman Operators of Nonlinear Dynamical Systems, 2019 (8 pages).
6.1	In considering claim 1, Mrad et al. teaches linearization identification method for a hysteresis model of piezoceramics, wherein the linearization identification method is realized based on Koopman operators, the linearization identification method comprises the following steps: 
Step |: building a structure of the hysteresis model of the piezoceramics (see intro at page 510, In this paper, a new model for hysteresis in piezoceramics under dynamic excitation conditions is developed and experimentally tested with the piezoceramic being subject to sinusoidal voltage signals with frequencies varying k to 800 Hz); Step Il: determining parameters of the hysteresis model of the piezoceramics (section IV, A piezoceramic actuator in a stacked form was used. The actuator is made-up of 100 layers that are 10 mm by 10 mm wide and 0.3 mm thick. At 100 V, the maximum expansion obtained with no load applied to the piezoactuator is 2800 nm. A database of the first order reversal curves and mirror functions is developed. Sinusoidal input voltage signals at 8 frequencies (0.1, 100, 200, 300, 400, 500, 600 and 800 Hz) are applied to the piezoactuator and the response is measured in each case. For each of the 8 frequencies selected, the classical Preisach model and the dynamic model are then used to estimate the piezoceramic expansion corresponding to six selected voltage points. These six points correspond to voltages equal to 30 V, 50 V and 70 V with the voltage signal first increasing and then decreasing (Fig. 5(a)). The difference between model predicted and measured piezo expansions are shown in Fig. 5@) and clearly indicate that the classical Preisach model accuracy deteriorates as the input voltage frequency increases); however, he does not expressly teaches Step Ill: obtaining a great amount of simulation data by using simulation software; Step IV: performing deep learning training based on the Koopman operators; and Step V: determining a linearization model for the hysteresis model of the piezoceramics based on the Koopman operators.
Yeung et al. teaches Step Ill: obtaining a great amount of simulation data by using simulation software (see page 4835 right column “The systems were simulated in Python and time-series data was collected and divided into training and test data. For optimization, we used the AdaGrad algorithm, as implemented in Tensorflow. We tried randomly shuffling and varying batch size; we found that shuffling did not have a significant effect on the prediction accuracy of the deep Koopman operator. As expected, if batch size became too small, e.g. less than 10 samples per batch, the algorithm would not converge. All training and validation was done using Python Tensorflow 1.0, on an NVIDIA TitanX Pascal or P40 system.”); Step IV: performing deep learning training based on the Koopman operators (see tiutle, intro, page 4835 “In the next section, we review a collection of several experiments performed to 1) gain insight into how deep Koopman operators learn basis functions, 2) show the ability of deep Koopman operators to learn completely unknown governing laws for a biological network and forecast multiple steps into the future, and 3) demonstrate the ability of deep Koopman operators to learn an approximate coarse-grained model for a power transmission system”; further 4838 “In our numerical experiments, we sought to characterize the ability of deep dynamic mode decomposition to learn the transient dynamics of a power system over a wide range of initial conditions. For training, we generated 1000 randomly generated trajectories of the swing dynamics. The same training data was provided to both deep and extended dynamic mode decomposition algorithms”); and Step V: determining a linearization model for the hysteresis model of the piezoceramics based on the Koopman operators (see page 4835 “A. The Emergence of Koopman Basis Functions During Training As a first experiment, we trained deep and classical Koopman operators on randomly generated linear systems with partially observed dynamics y of the form x˙(t) = Ax(t) y(t) = Cx(t)”).
Mrad et al. and Yeung et al. are analogous art because they are from the same field of endeavor and that the model analyzes by Yeung et al. is similar to that of Mrad et al. Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the applicant’s invention to combine the method of Yeung et al. with that of Mrad because Yeung et al. teaches an efficient and accurate estimation of the Koopman operator (see 4832 right column).
6.2	Regarding claim 2, the combined teachings of Mrad et al. and Yeung et al. teaches that wherein the Step | of building a structure of the hysteresis model of the piezoceramics comprises the following steps: superposing a group of hysteresis operators with given weight functions (see page 510 hysteresis operator superimposed in fig.2), so that global hysteresis is capable of being represented since a classical Preisach model hysteresis curve is capable of being divided into two parts: local hysteresis and global hysteresis, and a Preisach hysteresis model is constructed by superposing a plurality of simple hysteresis operators, and the hysteresis model is capable of being expressed as superposition of a series of hysteresis operators, with weights: x(t) = ii} U(o,£)%,, [ v(2) | dode, (1), 
where x(t) represents a model output at a time t, v(t) represents a model input at the time t, and y,, and u(o,€) respectively represent a basic hysteresis operator and a weight function thereof, and are called as a Preisach function; and the basic hysteresis operator is related to a pair of switching values (o,€), where o and € are respectively an increasing threshold and a decreasing threshold (see page 511 section II including all the equation shown on page 511 and section III “eq.11, 15-19”.
Allowable Subject Matter
7.	Claims 3-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 and 112, set forth in this Office action.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	8.1	Chwastek et al. (Identification of a hysteresis model parameters with genetic algorithms, 2006 (6 pages).
9.	Claims 1-6 are rejected and this action is non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE-LOUIS whose telephone number is (571)272-8636. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2146                                                                                                                                                                                                        November 18, 2022